Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.
Response to Amendment
Applicant’s amendment filed 25 January 2021 raises new issues of U.S.C. 112 discussed below.
Response to Arguments
Applicant’s arguments filed 25 January 2021 regarding the amended claims have been fully considered but they are not persuasive. Note applicant argues the claims as amended. 
Applicant argues at pages 15-16 of the response regarding claims 1-12, 14, 16, 17, 20-22, 25-26:
“Applicant’s amended independent claims point out completely different elements and processes. Articles available in a computer network from article server are searched and logged by tags. A query received is employed to determine a subset of articles relevant to the search query. A subnetwork/social media network is accessed to determine user devices in the subnetwork/social media network, interactive with the subset of articles. Thus, those articles serve as proxy to topics of interest of those user devices.
“Certain of Applicant’s dependent claims point out additional unique and non-obvious elements and processes. For example, amended (and other) dependent claims further provide for advertising based on the ascertained topic of interest to user devices, segmentation of user devices for advertising, and other aspects.
“This is wholly different from Wellen. Wellen merely provides a collection to a user, the collection is searched by the user, results of the search are then compared to available articles of a server accessible to the user, and the server provides a list of the articles to the user. There is not any articles that act as proxy to topics of interest of user devices”.


In response the examiner is not persuaded. 
Applicant’s tags for the articles as described in the specification paragraph 0031 are mere “key terms, phrases, entities from entity extraction, topic modeling (cluster labels), and URLs for the articles of the article subset”.
Applicant’s tags for the devices as described in the specification paragraph 0031 are mere “network identifiers for respective device(s) 130, 132 interacting with the article subset relevant to the query”.
According to applicant’s specification paragraph 0032: “the server device or another device connected to the server device 102 as applicable targets ads to the device(s) 130, 132 corresponding to the tags and device identifiers.  Ads can be targeted, for example, using keywords, interests, behaviors, topics, emails/personal identifiers, network identifiers or other identifiers.  The server device 102 then updates the articles collected by the server device 102”. 
This is not “wholly different from Wellen” as alleged by the applicant. 
Wellen clearly shows articles are identified (tagged) by topic, subtopic, keywords, and users are identified (tagged) by their IP address at paragraph 0025, Figure 3. 
The claimed “subset of articles relevant to the search query” is met by articles provided to a user using a standard internet browser shown in Wellen Figure 3. 
The claimed interaction is met by the fact that the user accessed the article using the internet shown at Wellen paragraph 0025.


Wellen provides multimedia and television programming to user’s devices as shown at least in Figure 2. Willen  clearly teaches identification of user devices by their network identifiers (see at least 0029). Saft further teaches the concept of the claimed segmentatioin when Saft teaches information about the state of devices associated with users may be used to determine the context of an event such as time, place, date, topics (see at least 0029) for matching advertisements to events (see at least Figures 9-10) 
Since content provided by the network in the system of Wellen is based on network identifiers of user devices and segmenting devices allow targeted advertising as taught by Saft, it would have been obvious to one of ordinary skill in the art to combine the claimed segmentation taught by Saft with Wellen teaching in order to provide related products or services of potential interest to targeted viewers.

At page 16 of the response regarding claims 13, 15, 18, 19, 23, 24, applicant argues:
“Applicant’s amended claims regard articles obtained from a search employed to ascertain topics, and obtaining identifiers of user devices that have correlation with those topics by virtue of interactivity with the articles. The articles are proxy to identity of user devices interested in a topic”.


In response the examiner is not persuaded. Wellen clearly teaches identifying topic of interest to user’s devices by their interaction over the internet to determine who is interested in what as shown in at least paragraphs 0025, Figure 3, 0027, Figure 5.  Saft was cited merely to show segmenting users devices for targeted ads are well known in the art.

Applicant presents no other specific arguments. For all the reasons discussed above, rejection to all pending claims is maintained using the references of record. 
Priority
This application contains many features not described in the partial parent cases for example "iterator", "deriving tags", “subnetwork of a computer network”. Any features recited in the claims but not supported by the partial parents are being examined as entitled only to the filing date of 23 February 2017 of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification as originally filed does not discuss any “subset derived by relationship of the tags to the query” now recited in claims 1, 4, 12, nor any “subset derived by relationship of the respective tags” now recited in claim 8, nor any “subset of articles by relating the respective tags to the query of topic” now recited in claims 12, 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification as originally filed does not discuss any “subset derived by relationship of the tags to the query” now recited in claims 1, 4, 12, nor any “subset derived by relationship of the respective tags” now recited in claim 8, nor any “subset of articles by relating the respective tags to the query of topic” now recited in claims 12, 17. Note also “the respective tags” at line 9 of claim 8 lacks antecedent basis.

Claim Objections
Claims 22, 26 are objected to because of the following informalities: 
Claim 26 “via the computer network system” should be –via the communication network—for proper antecedent basis since “the computer network system” had been amended to read “the communication network” in parent claims 22, 25. 
Claim 22 as amended contains a typo error “the the” at the limitations starting with “analyzing by the processing device….”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellen et al (US 20120124630) of record.
Regarding claim 22, Wellen discloses a method, comprising:
detecting by a processing device communicatively connected to a communications network, from a social network server of a social media network of the communications network (see at least 
receiving by the processing device over the communications network, respective network identifiers of the user devices, respectively, interacting with the particular article of the certain topic in the social media network (see at least 0025 Figures 3,  “the IP address can be used to suggest a particular time of broadcast that matches the user's area (e.g., time zone).  One object is to suggest television programming that the user does not know about solely from viewing the currently displayed content”):
analyzing by the processing device the particular article and the user devices, respectively, interacting with the particular article, to obtain the certain topic (see at least 0025 Figure 3: “related content may be queried from a database using various criteria, including the topic of article 301, subtopics related to article 301, key words such as key word 303”, 0026 Figure 4: “In addition, the user can be provided embedded links such as 403.  Selection of such embedded links can provide the user access to related content for the specific term that has been linked, or can be used to further refine the related content chosen for the user in relation to the topic of article 401”); and
reporting by the processing device the certain topic and the respective network identifiers of the user devices, respectively, interacting with the particular article, as proxy to interest of the user devices in the certain tonic (see at least Figures 5-6 and related text). Note the user devices for example user IP address of the devices interacting with an article of a certain topic have to be reported as claimed since the information is used to compile related content of interest to specific users in the method of Wellen.

Regarding claim 25, Wellen teaches the method of claim 22, further comprising:
determining other user devices via communications of the processing device over the communications network to the other user devices, as proxy to interest of the other user devices in the certain topic (see at least Figure 2 user’s computer, user’s TV, user’s DVR, Figure 5, 0027: “In addition, portions of the search criteria, such as a user profile, or topics related with an article may reside on the remote server, as opposed to the user's computer.  After this information is compiled the database is queried at step 503.  This query can be implemented in many manners, including use of a SQL database and query.  At step 504, a set of related content, such as television programs, radio broadcasts and mobile device content is determined”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 16, 17, 20, 21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wellen et al (US 20120124630) of record.

a server device communicatively connected to the computer network (see at least Figure 2 block 203);
storage communicatively connected to the server device (see at least Figure 2 blocks 203, 204), the storage includes instructions for controlling the server device in:
collecting articles by the server device, available from the article server via communications by the server device with the article server over the computer network (see at least Figure 2 block 204);
Wellen does not specifically show “generating tags by the server device corresponding to the articles” nor use the terminology of “tag”. However the claimed tags are not defined in the specification in any particular manner. The claimed “tags corresponding to the articles” described in applicant’s specification paragraph 0031 are mere “key terms, phrases, entities from entity extraction, topic modeling (cluster labels), and URLs for the articles of the article subset” thus read on the mechanism that derives articles topic, and takes into consideration topics queried by a user, the user's profile and user's device address or network identifier to provide a list of related content of interest to the user in the system of Wellen (see at least 0028-0029). 
Wellen further teaches: 
receiving a query of topic by the server device over the computer network (see at least 0027 Figure 5):

querying the subnetwork by the server device over the computer network to determine the respective subnetwork identifiers of the user devices, respectively, corresponding to the subset of the articles, the user devices corresponding to the subset of the articles are determined based on respective actions of the user devices, respectively, in the subnetwork (see at least 0028-0029, Figure 2 blocks 201, 207, 208); and
reporting by the server device over the computer network identifiers representing the user devices and the tags (see at least Figures 5-6 and related text). Note the user devices for example user IP address and the tags for example topic of interest have to be reported as claimed since the information is used to compile related content of interest to specific users in the system of Wellen.

Regarding claim 2, Wellen teaches the system of claim 1, wherein the instructions further include:
delivering a targeted message to the user devices corresponding to the tags (see at least 0031).

Regarding claim 3, Wellen teaches the system of claim 1, wherein the instructions further include:
repeating the collecting based on the user devices corresponding to the tags to obtain another subset of the articles (see at least 0029).


a collector communicatively connected to the communications network for obtaining articles from an article server communicatively connected to the communications network (see at least Figure 2 and related text):
a generator communicatively connected to the collector, the generator derives tags, respectively, corresponding to the articles, respectively (see at least Figures 5, 6); note the claimed tags are not defined in the specification in any particular manner. The claimed “tags corresponding to the articles” described in applicant’s specification paragraph 0031 are mere “key terms, phrases, entities from entity extraction, topic modeling (cluster labels), and URLs for the articles of the article subset” thus although Wellen does not use applicant’s terminology, the claimed generator that derives tags reads on the mechanism that generates the topic or subtopic of the articles in the system of Wellen shown in Figure 5;
a query recipient device communicatively connected to the communications network and the collector, the query recipient device receives a query of topic from the communications network to an interface presented by the collector on the communications network (see at least Figures 5, 6, 12 and related text):
an identifier communicatively connected to the collector, the identifier determines a subset of the articles from the article server, the subset derived by relationship of the tags to the query (see at least Figures 5, 6) clearly the subset of the articles of Wellen is derived by relationship of the tags to the query since it matches the user’s topic of interest;

a reporter communicatively connected to the collector for delivering the respective subnetwork identifiers of the user devices, respectively, interactive with the particular articles, over the communications network (see at least Figures 3, 5-6 and related text). Note the user devices for example user IP address interactive with the particular article have to be reported as claimed since the information is used to compile related content of interest to specific users in the system of Wellen.

Regarding claim 5, Wellen teaches the system of claim 4, further comprising:
an updater communicatively connected to the reporter and the collector, the updater invokes the collector to obtain another group of articles from the articles server based on the respective subnetwork identifiers (see at least 0029 query making use of any subset of criteria).

Regarding claim 6, Wellen teaches the system of claim 4, wherein the subnetwork is a social communications network having a social network server (see at least 0028-0029, Figures 5-6, 12 and related text). 

Regarding claim 7, Wellen does not specifically show the system of claim 6, further comprising:
a digital advertiser communicatively connected to the reporter and the communications network, the digital advertiser sends a message for delivery to the respective subnetwork identifiers of the user devices, respectively, interactive with the particular articles.
However Wellen clearly shows the system provides multimedia and television programming to users’ devices (see at least Figure 2). Since advertisements add profit, it would have been obvious to one 

Regarding claim 8, Wellen substantially disclose a method, comprising:
collecting articles by a server device communicatively connected to a communications network, from an article server communicatively connected to the communications network (see at least Figure 2 and related text);
receiving by the server device over the communications network a query of topic (see at least Figure 5 and related text):
identifying by the server device a subset of the articles, the subset derived by relationship of the respective tags (see at least Figure 5 and related text). Note Wellen does not use the terminology of “tag” when describing articles. However the claimed “tags” described in applicant’s specification paragraph 0031 are mere “key terms, phrases, entities from entity extraction, topic modeling (cluster labels), and URLs for the articles of the article subset”. The method of Wellen provides content of interest to users based on search criteria of topic, subtopic as shown in Figure 5, thus clearly the subset of article is derived by relationship of the tags of the articles;
querying by the server device over the communications network to a social network server of a social communications network subset of the communications network, for respective subnetwork identifiers of user devices, respectively, interactive with any of the subset through communications over the social communications network (see at least 0025, Figure 3 and related text); and
reporting by the server device the respective subnetwork identifiers of the user devices, respectively, interactive with the subset of articles in the social communications network (see at least Figures 3, 5-6 and related text). Note the user devices for example user IP address interactive with the 

Regarding claim 9, Wellen teaches the method of claim 8, further comprising:
updating the articles by the server device communicating over the communications network with the article server (see at least 0029 query making use of any subset of criteria).

Regarding claim 10, Wellen teaches the method of claim 8, further comprising:
communicating by the server device communicatively connected to the social network server of the social communications network, to obtain other respective subnetwork identifiers of other user devices, respectively, interactive with the particular articles in the subnetwork (see at least 0028-0029, Figures 5-6, 12 and related text).

Regarding claim 11, Wellen does not specifically show the method of claim 10, further comprising:
digitally advertising by the server device via communications over the communications network to the respective subnetwork identifiers of the user devices, respectively, interactive with the subset of articles in the subnetwork.
However Wellen clearly shows the system provides multimedia and television programming to users’ devices (see at least Figure 2). Since advertisements add profit, it would have been obvious to one of ordinary skill in the art to include a digital advertiser while implementing the method of Wellen as claimed in order to sell related products or services to targeted viewers.


a processing device communicatively connected to the wide area computer network system (see at least Figures 1-2 and related text);
storage communicatively connected to the processing device (see at least Figure 6 and related text), the storage includes instructions for controlling the processing device in:
accessing by the processing device articles available from the article server of the wide area computer network (see at least 0029, 0035);
Wellen does not specifically show “generating respective tags by the processing device for the articles respectively” nor use the terminology of “tag”. However the claimed tags are not defined in the specification in any particular manner. The “tags corresponding to the articles” described in applicant’s specification paragraph 0031 are mere “key terms, phrases, entities from entity extraction, topic modeling (cluster labels), and URLs for the articles of the article subset” thus read on the fact that articles topics subtopic are identified in the system of Willen to allow users search by topics as shown in Figure 5;
receiving by the processing device over the wide area computer network a query of topic (see at least Figure 5 and related text):
identifying by the processing device a subset of the articles by relating the query to the tags (see at least Figures 5, 6; clearly the subset of the articles of Wellen is derived by relationship of the tags to the query in order to match the topic of interest to the user);:
 
analyzing by the processing device interactions by the user devices, respectively, in the social media communications network, for each of the user devices, respectively, interactive with the subset and for all of the user devices in the social media communications network (see at least Figures 5-6 and related text):
delivering by the processing device the subnetwork identifiers of the user devices, respectively, interactive with the subset of articles (see at least Figures 5-6 and related text).

Regarding claim 14, Wellen teaches the system of claim 12, wherein the instructions further include:
determining other user devices via communications of the processing device over the wide area computer network to the other user devices, having interest in the subset as proxy for interest of the user devices in the topic (see at least 0036 Figure 12 and related text).

Regarding claim 16, Wellen does not specifically show the system of claim 14, wherein the instructions further include:
providing a digital ad relevant to the topic via the wide area computer network by the processing device to the other user devices.
However Wellen clearly shows the system provides multimedia and television programming to users’ devices (see at least Figure 2). Since advertisements add profit, it would have been obvious to one 

Regarding claim 17, Wellen substantially discloses a system for ascertaining topical items of interaction by user devices in a social media communications network wherein interactions of user devices are mediated by a social media server, the social media communications network is communicatively connected to a wide area communications network, the wide area computer network includes an article server, the user devices, respectively, having respective subnetwork identifiers on the social media communications network, comprising:
a collector communicatively connected to the wide area computer network to access articles available from the article server (see at least Figure 2 and related text):
a generator communicatively connected to the collector, for determining respective tags for the articles (see at least Figures 5, 6); note the claimed tags are not defined in the specification in any particular manner. The claimed “tags corresponding to the articles” described in applicant’s specification paragraph 0031 are mere “key terms, phrases, entities from entity extraction, topic modeling (cluster labels), and URLs for the articles of the article subset” thus although Wellen does not use applicant’s terminology, the claimed generator that derives tags reads on the mechanism that generates the topic or subtopic of the articles in the system of Wellen shown in Figure 5;
a receiver communicatively connected to the wide area communications network including a query interface for receiving a query of topic from over the wide area communications network (see at least Figures 5, 6, 12 and related text):
an identifier communicatively connected to the collector for identifying a subset of the articles by relating the respective tags to the query of topic (see at least Figures 5, 6; clearly the subset of the 
an iterator communicatively connected to the receiver determines a subset of the user devices, respectively, interacting with the subset of the articles via communications of the user devices with the social media server over the social media communications network (see at least 0028);
an analyzer communicatively connected to the receiver, the analyzer derives at least one topical item for the user devices, respectively, interacting with the subset and for all of the user devices of the social media communications network (see at least 0029); and
a reporter communicatively connected to the analyzer for delivering over the wide area communications network the at least one topical item and the respective subnetwork identifiers of the user devices, respectively, interactive with the subset of articles (see at least Figure 1 and related text).

Regarding claim 20, Wellen teaches the system of claim 17, further comprising:
an access device communicatively connected to the reporter and the wide area communications network, the access device searches the wide area communications network in respect of the at least one topical item for another at least one particular article (see at least Figure 10 and related text).

Regarding claim 21, Wellen does not specifically show the system of claim 20, further comprising:
a digital advertiser communicatively connected to the access proxy device for communicating with the user devices, respectively, interactive with at least one topical item of the other at least one particular article.
However Wellen clearly shows the system provides multimedia and television programming to users’ devices (see at least Figure 2). Since advertisements add profit, it would have been obvious to one 

Regarding claim 26, Wellen does not specifically show the method of claim 25, further comprising:
providing a digital ad relative to the certain topic, via the computer network system by the processing device to the other user devices.
However Wellen clearly shows the system provides multimedia and television programming to users’ devices (see at least Figure 2). Since advertisements add profit, it would have been obvious to one of ordinary skill in the art to include providing a digital ad taught by Saft while implementing the method of Wellen in order to sell related products or services of potential interest to targeted viewers.

Claims 13,15,18,19, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wellen et al (US 20120124630), in view of Saft et al (US 20090012841) both of record.
Regarding claim 13, Wellen does not specifically show the system of claim 12, wherein the instructions further include:
segmenting the user devices, respectively, for each of the user devices, respectively, interactive with the subset of articles and for all of the user devices, to yield respective network identifiers for the user devices, respectively, for delivery by the processing device of an advertisement over the wide area computer network to the user devices, respectively, at the respective network identifiers. 
However Wellen clearly teaches identification of user devices by their network identifiers (see at least 0029 Wellen). 
Furthermore, Saft teaches the concept of segmenting the user devices when Saft shows information about the state of devices associated with users may be used to determine the context of 
Since content provided by the network in the system of Wellen is based on network identifiers of user devices, it would have been obvious to one of ordinary skill in the art to include the claimed features taught by Saft in order to sell related products or services of potential interest to targeted viewers.

Regarding claim 15, Wellen/Saft further teaches the system of claim 13, wherein the instructions further include:
providing a digital ad relevant to the topic via the wide area computer network system by the processing device to the user devices, respectively, from segmenting, at the respective network identifiers for the user devices, respectively, from segmenting (see at least Figures 9-10 Saft).

Regarding claim 18, Wellen does not specifically show the system of claim 17, further comprising:
a segmenter communicatively connected to the reporter, the segmenter analyzes the at least one topical item and the user devices of the subset for targeted advertising.
However Wellen clearly teaches identification of user devices and what they view by their network identifiers (see at least 0029 Wellen). Saft further teaches the concept of the claimed segmenter when Saft shows matching advertisements to events (see at least Figures 9-10 Saft) and information about the state of devices associated with users may be used to determine the context of an event such as time, place, date, topics (see at least 0029). 


Regarding claim 19, Wellen/Saft further teaches the system of claim 18, further comprising: a digital advertiser communicatively connected to the segmenter for communicating with the subset of the user devices corresponding to the at least one topical item (see at least Figures 9-10 Saft).

Regarding Claim 23, Wellen does not specifically show the method of claim 22, further comprising:
segmenting by the processing device the user devices,, respectively, interacting with the particular article, for targeted advertising relative to the certain topic.
However Wellen clearly teaches identification of user devices in media/television viewing (see at least Figure 2 and related text). Saft further teaches the concept of segmenting user devices interacting with particular articles when Saft shows information about the state of devices associated with users may be used to determine the context of an event such as time, place, date, topics (see at least 0029 Saft) and matching advertisements to events (see at least Figures 9-10 Saft). 
Since advertisements add profit, it would have been obvious to one of ordinary skill in the art to include the claimed features taught by Saft in order to sell related products or services of potential interest to targeted viewers.

Regarding Claim 24, Wellen/Saft further teaches the method of claim 23, further comprising:
providing a digital ad relative to the certain topic via the communications network by the processing device to the user devices, respectively, from segmenting, at the respective network .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parsons (US 20130086511) teaches a web server computer including a memory configured to store content items, each content item having tags representing the subject matter of the content items.  A processing circuit is configured to receive a request from a user for a resource locator associated with a first content item, transmit the first content item to the user for display in a window containing the first content item, identify at least one tag associated with the first content item, search the database using the at least one tag to identify a second content item, and transmit the second content item to the user for display within the same window as the first content item.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                          /UYEN T LE/ Primary Examiner, Art Unit 2162                                                                                                                                                                                                       21 April 2021